      Case 4:19-cv-00968 Document 37 Filed on 01/08/20 in TXSD Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

BHANDARA FAMILY LIVING TRUST     §
                                 §
     Plaintiff,                  §
                                 §
v.                               §
                                 §
UNDERWRITERS AT LLOYD’S,         §
LONDON F/K/A CERTAIN             §
UNDERWRITERS AT LLOYD’S,         §
LONDON, INDIAN HARBOR            §
INSURANCE COMPANY, QBE SPECIALTY §                         CIVIL ACTION NO. 4:19-cv-00968
INSURANCE COMPANY, STEADFAST     §
INSURANCE COMPANY, GENERAL       §
SECURITY INDEMNITY COMPANY OF    §
ARIZONA, UNITED SPECIALTY        §
INSURANCE COMPANY, LEXINGTON     §
INSURANCE COMPANY, OLD REPUBLIC §
UNION INSURANCE COMPANY,         §
AMRISC, LLC, AND US RISK, LLC    §
                                 §
     Defendants.                 §


                 PLAINTIFF’S RESPONSE TO THE INSURER DEFENDANTS’
                           NOTICE OF RECENT AUTHORITY


TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff BHANDARA FAMILY LIVING TRUST (“Bhandara”) files this Response to

the Insurer Defendants’ Notice of Recent Authority (Doc. No. 36) and respectfully shows the

Court the following:

       In the instant case, Bhandara filed its Response Opposing the Insurer Defendants’ Motion

to Compel Arbitration and Motion to Stay or Dismiss These Proceedings (“Response”). Doc.

No. 16. In its Response, Plaintiff argued, in part, that the Arbitration Clause at issue is null and

void, inoperable or incapable of being performed because it is both procedurally and
      Case 4:19-cv-00968 Document 37 Filed on 01/08/20 in TXSD Page 2 of 4



substantively unconscionable and against public policy as communicated by the Texas

Legislature in enacting the Texas Insurance Code. The recent opinion filed by the Insurer

Defendants, Order on Motion to Compel Arbitration entered in Corpus Christi Island Apartment

Villas Management Group, LLC v. Underwriters at Lloyd’s, London; Case No. 2:19-cv-01888

(S.D. Tex. Oct. 28, 2019) (the “Island Villas opinion”), does not address or base its ruling on any

factual or legal analysis regarding whether the specific arbitration provision at issue in the Island

Villas opinion was unconscionable or in violation of public policy of the State of Texas, and

therefore, null and void. Accordingly, the Island Villas opinion offers no substantive legal

analysis or binding authority regarding the foregoing issues of the instant case.

        In addition, as part of Bhandara’s Response, Bhandara asserts that the arbitration clause

at issue in the instant suit does not apply to the Broker Defendants. By contrast, the Island Villas

plaintiff never raised this issue for the trial court’s determination and ruling. Accordingly, the

Island Villas opinion offers no substantive legal analysis or binding authority regarding the

foregoing issue of the instant case.

        Based on the above, the Island Villas opinion is not instructive nor dispositive of the

issues raised in the instant case.




Pl’s Resp. to the Insurer Defendants’ Notice of Recent Authority                          Page 2 of 4
      Case 4:19-cv-00968 Document 37 Filed on 01/08/20 in TXSD Page 3 of 4



                                                          Respectfully submitted,




                                                          MATTHEW R. PEARSON
                                                          State Bar No. 00788173
                                                          Email: mpearson@gplawfirm.com
                                                          VALERIE L. CANTU
                                                          State Bar No. 24012498
                                                          Email: vcantu@gplawfirm.com

                                                          GRAVELY & PEARSON, L.L.P.
                                                          425 Soledad, Suite 600
                                                          San Antonio, Texas 78205
                                                          Telephone: (210) 472-1111
                                                          Facsimile: (210) 472-1110

                                                          ATTORNEYS FOR PLAINTIFF




Pl’s Resp. to the Insurer Defendants’ Notice of Recent Authority                          Page 3 of 4
      Case 4:19-cv-00968 Document 37 Filed on 01/08/20 in TXSD Page 4 of 4



                                    CERTIFICATE OF SERVICE

        I certify that on January 8, 2020, a true and correct copy of the foregoing was forwarded
to all other counsel of record, as listed below, through the electronic case filing system of the
United States District Court for the Southern District of Texas:

Carter Ferguson
Brackett & Ellis, P.C.
100 Main Street
Fort Worth, Texas 76102-3090
Counsel for Insurer Defendants

Thomas B. Alleman
Dykema Gossett PLLC
1717 Main, Suite 4200
Dallas, Texas 75201
Counsel for Defendant US Risk LLC

Scott A. Shanes
Sarah N. Wariner
Clark Hill Strasburger
2600 Dallas Parkway, Suite 600
Frisco, Texas 75034
Counsel for Defendant AmRisc, LLC




                                                          MATTHEW R. PEARSON




Pl’s Resp. to the Insurer Defendants’ Notice of Recent Authority                       Page 4 of 4
